Harris, J.
1. Under the attachment laws, previous to the adoption of our Code, the exceptions taken to the affidavit on which the attachment issued in this case, would very probably have been sustained; for the Courts were required'to hold all proceedings void which did not strictly conform to the provisions of said laws. We apprehend that the Legislature, by simply requiring now a substantial compliance in all matters of form relative to attachments, and omitting the declaration of their being void for non-conformity, has entirely changed the rule of interpretation which had theretofore existed.
Subjected to a fair and liberal construction, the first ground on which this attachment was sought, viz : — “ that they are removing their property to be removed beyond the limits of the State,” — is substantially equivalent to an allegation that they are causing their property to be removed beyond the limits of the State.
2. The other ground, also, “ that John F. Klink (one of the copartners,) is absconding,” strikes us as embodying the idea conveyed by the words “ he absconds.”
*91Either ground as sworn to seems to be a substantial compliance with the provisions of the Code, and would have entitled affiant to the attachment sought.
We cannot comprehend the force of the objection that affiant has included two grounds upon which attachments issue, instead of confining himself in his affidavit to one. The Code prescribes six grounds, and if they could co-'exist, and a debtor brought himself within "them all, we do not perceive any sufficient reason why the creditor might not set forth all — it would be, at most, but “ridiculous excess,” as the existence of one ground is always sufficient.
Judgment affirmed.